Citation Nr: 0809024	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to initial disability rating higher than 30 
percent for depressive disorder.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from February to 
December 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
relevant part, that decision granted the veteran's claim for 
service connection for depressive disorder and assigned a 
30 percent initial disability rating for the condition 
retroactively effective from December 10, 2003, the first day 
after his discharge from service.  He wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Jurisdiction over his claim was subsequently transferred to 
the RO in San Juan, Puerto Rico, and that office forwarded 
the appeal to the Board.


FINDING OF FACT

The veteran's depressive disorder causes occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 30 percent for the depressive disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
RO complied with the duty to notify by sending the veteran a 
VCAA letter in February 2004.  The letter satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his underlying 
service-connection claim; (2) informing him of the 
information and evidence VA would obtain; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he submit any evidence in his 
possession pertaining to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, more recent March 2006 and September 2007 
letters from the RO further advised the veteran of the 
downstream disability rating and effective date elements of 
his claim - keeping in mind his claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection (since granted).  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, some of the VCAA notice was provided after the initial 
April 2005 AOJ, i.e., RO decision at issue.  But the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the March 2006 VCAA notice was provided after the 
initial AOJ decision, but the timing defect was cured by the 
subsequent SSOC in May 2007.  However, the RO provided 
additional VCAA notice in September 2007, but did not go back 
and again readjudicate the claim by way of a subsequent SSOC.  
38 C.F.R. § 19.37.  So, in essence, based on the above 
caselaw, the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the veteran did not submit any 
additional evidence in response to the September 2007 VCAA 
notice.  Therefore, the absence of a subsequent SSOC after 
this notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his original service connection and downstream increased 
initial rating claims.  Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).



As mentioned, the claim at issue stems from an initial rating 
assignment following the grant of service connection.  
Concerning this, the Court has held that an appellant's 
filing of a notice of disagreement (NOD) regarding an initial 
disability rating and effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 
sections 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why 
this is not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, here, the 
RO provided the veteran Dingess notice in March 2006 and 
again in September 2007 discussing both the disability rating 
and effective date elements of his original, underlying claim 
for service connection (since granted).  He also clearly has 
actual knowledge of the criteria for a higher rating, as he 
has reported several of these requirements on various 
occasions when corresponding with the RO.



As for the duty to assist, the RO obtained the veteran's 
relevant VA treatment records and the reports of his several 
VA medical examinations, including assessing the severity of 
his disability.  He has not identified any private medical 
evidence pertinent to his claim.  The last VA examination 
evaluating the severity of his disability was in October 
2005.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2007).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 
Vet. App. 121 (1991).

Here, however, subsequent VA treatment records dated in 
August 2006 do not show a worsening of the veteran's 
psychiatric disorder.  Consequently, another VA examination 
to assess the severity of this disorder is unnecessary.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal in response to 
the assignment of an initial rating following the initial 
award of service connection for his depressive disorder, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (December 10, 2003) 
until the present.  That is to say, the Board must consider 
whether there have been times since the effective date of his 
award when his disability has been more severe than at 
others.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Consistent with the facts found, if, as here, there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods, i.e., the rating may be "staged."  Id.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's existing 30 percent rating for his psychiatric 
disorder is under Diagnostic Code 9434, for major depressive 
disorder.  38 C.F.R. § 4.130.  This 30 percent evaluation is 
retroactively effective from December 10, 2003, the day after 
his discharge from service.  

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether the veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Analysis

During service, the veteran developed a psychiatric disorder.  
See his service medical record (SMR) dated in March 2003.  
The April 2005 rating decision at issue granted service 
connection for depressive disorder and assigned an initial 
30 percent rating under Diagnostic Code 9434, retroactively 
effective from December 10, 2003, the day after his discharge 
from service.  The 30 percent rating has remained in effect 
since it was initially assigned.  He asserts that his 
depressive disorder is more than 30-percent disabling.  See 
his NOD dated in August 2005 and substantive appeal (VA Form 
9) dated in March 2006.

The evidence of record does not support assigning a rating 
higher than 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's personal 
statements, VA psychiatric treatment note dated in March 
2004, VA psychiatric consultation dated in August 2004, VA 
psychiatric examination reports dated in February and October 
of 2005, VA psychiatric treatment note dated in August 2006, 
and other VA treatment records.  

A review of the objective findings in these medical records 
reveals no occupational impairment (employable from a mental 
health perspective), no social impairment, no impairment of 
basic activities of daily living, no flattened affect (affect 
was appropriate), no evidence of circumstantial, 
circumlocutory, or stereotyped speech (speech was normal), no 
panic attacks, no difficulty in understanding complex 
commands (thought process normal with no obsessive rituals), 
no impairment of short and long-term memory (his memory was 
intact), no indication of impaired judgment, and no impaired 
abstract thinking (thought process was normal).  There was 
also no evidence of delusions, hallucinations, or suicidal 
ideation.  His hygiene was normal.  

The Board acknowledges that the veteran has indicated he has 
had difficulty maintaining jobs, his wife and family have 
left him, he cuts himself, hears voices, allegedly had one 
incident of domestic violence, and even tried to kill 
himself.  See his VA psychiatric examination in October 2005, 
NOD dated in August 2005, and his substantive appeal (VA Form 
9) dated in March 2006.  Further, his mood at the February 
2004 VA examination was described as "depressed."  

That notwithstanding, the objective findings of the February 
2005 VA examination stated there is no occupational and 
social impairment due to the service-connected psychiatric 
problems (i.e., the depressive disorder), which remained 
unchanged at the subsequent VA examination in October of that 
year.  In fact, an August 2006 VA treatment note indicates 
the veteran has most recently been working as a computer 
technician.  And although he once received a GAF score of 54, 
his three subsequent GAF scores ranged from 65 to 70.  This 
indicates that, although he still has some difficulty in 
social and occupational situations, he generally functions 
pretty well.  Overall, he does not exhibit the type, 
frequency and severity of symptoms required for a higher 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and 
are used to help differentiate between the different 
evaluation levels).  

In the August 2006 VA treatment record, the veteran denied 
suicidal/homicidal ideas or plans to the evaluating 
psychiatrist.  In fact, the veteran has repeatedly denied any 
history of suicide attempts, thoughts, ideas, or plans to VA 
medical personnel.  See VA psychiatric treatment note dated 
in March 2004, VA psychiatric consult dated in August 2004, 
and VA psychiatric examination reports dated in February 2005 
and October 2005.  This stands in stark contrast to his 
assertion in his August 2005 NOD that "I've tried to kill 
myself eight times."  See also his March 2006 substantive 
appeal.  His very inconsistent statements undermine his 
credibility and his overall claim.  



Consequently, the veteran's psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 30-percent rating assigned.  38 C.F.R. § 
4.1.  Absent evidence of more symptoms indicating a higher 
severity of psychiatric dysfunction, the Board finds the 
evidence is against a disability rating greater than 30 
percent for his depressive disorder.  38 C.F.R. § 4.3.  

Fenderson Consideration

Since his depressive disorder has never been more than 30-
percent disabling at any time since December 10, 2003, the 
Board cannot "stage" this rating.  Fenderson, 12 Vet. App 
at 125-26.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating (30 percent for his 
psychiatric disorder).  In fact, he has stated he has been 
employed at several different jobs since 2004.  See his March 
2006 substantive appeal.  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for his disability by the regular 
rating schedule.  His evaluation and treatment has solely 
been on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96.




ORDER

The claim for an initial disability rating higher than 30 
percent for a depressive disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


